Judge Saf old

delivered the opinion of the Court.
. The Statute of 1820, under which the bond was taken, directs that the person applying for a writ of Error shall execute a bond with sufficient security to be approved by the Clerk, conditioned for prosecuting the writ of Error to effect, and to pay and satisfy the judgment which shall be rendered in the said cause by the Supreme Court. The condition of such bond, as is prescribed by the Act of 1819, is, “ that the said party shall prosecute his writ to effect, “ and answer all damages and costs if he fails to make his “ plea good.”. (Laws Ala. 482, 168.) On the affirmance of a judgment, the Supreme Court is required by law to al-*326¡ow |en per cent, damages to defendant in Error. In eases where the. judgment of the Court below is reversed, and pr¿per judgment rendered here, for the demand of the plaintiff in the action, his debt, &c., are expressly awarded tó him by the judgment of the Supreme Court. ■ Can the security in the bond for the writ of Efror, conditioned for the payment of 'all costs and .damages that may be adjudged against him by the Supreme Court-be held liable for the original debt or principal judgment of the Court bélow ? In all the Statutes on this subject the term “ damages” is used to designate the remuneration allowed to the defendant in Error for the delay occasioned by superseding the judgment which he had recovered in the Court below.
" Other Exceptions have been taken to the proceedings, to wit: That the. Court to which the writ of Error is taken is described as “the Supreme Court of Errors'and Appeals”- These latter words in describing the Court can be regarded only as surplusage, and do not vitiate. That the Sci. Fa. refers to the original judgment of the Circuit Court as in favour of William Sr La Tourette, when it should have described it as in favour of William S. La Tourette and' Co. Whether this deféct is cured by reference to other parts of the writ, may be considered more questionable ; but as the Exception to the writ first noticed is deemed fatal, it will foe unnecessary to scrutinize the two last. The judgment of the Circuit Court must be affirmed.